United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2008 Or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 1-13145 Jones Lang LaSalle Incorporated (Exact name of registrant as specified in its charter) Maryland 36-4150422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Randolph Drive, Chicago, IL 60601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 312-782-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The number of shares outstanding of the registrant’s common stock (par value $0.01) as of the close of business on April 30, 2008 was 31,849,623. 1 Table of Contents Part I Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 3 Consolidated Statements of Earnings for the three months ended March 31, 2008 and 2007 4 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2008 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II Other Information Item 1. Legal Proceedings 27 Item 2. Share Repurchases 27 Item 5. Other Information 27 Item 6. Exhibits 31 2 Table of Contents Part IFinancial Information Item 1.Financial Statements JONES LANG LASALLE INCORPORATED Consolidated Balance Sheets March 31, 2008 and December 31, 2007 ($ in thousands, except share data) March31, 2008 December31, Assets (unaudited) 2007 Current assets: Cash and cash equivalents $ 74,648 78,580 Trade receivables, net of allowances of $21,904 and $13,300 749,300 834,865 Notes and other receivables 68,642 52,695 Prepaid expenses 28,268 26,148 Deferred tax assets 64,999 64,872 Other 13,994 13,816 Total current assets 999,851 1,070,976 Property and equipment, net of accumulated depreciation of$213,129 and $198,169 200,909 193,329 Goodwill, with indefinite useful lives 731,501 694,004 Identified intangibles, with finite useful lives, net of accumulated amortization of $71,878 and $68,537 44,673 41,670 Investments in real estate ventures 164,042 151,800 Long-term receivables, net 42,733 33,219 Deferred tax assets 84,914 58,584 Other, net 47,051 48,292 Total assets $ 2,315,674 2,291,874 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ 255,564 302,976 Accrued compensation 320,784 655,895 Short-term borrowings 29,698 14,385 Deferred tax liabilities 13,811 727 Deferred income 22,504 29,756 Deferred business acquisition obligations 44,542 45,363 Other 64,312 60,193 Total current liabilities 751,215 1,109,295 Noncurrent liabilities: Credit facilities 350,599 29,205 Deferred tax liabilities 1,910 6,577 Deferred compensation 41,468 46,423 Pension liabilities 1,096 1,096 Deferred business acquisition obligations 33,102 36,679 Other 50,484 43,794 Total liabilities 1,229,874 1,273,069 Commitments and contingencies — — Minority interest 8,767 8,272 Shareholders’ equity: Common stock, $.01 par value per share, 100,000,000 shares authorized; 31,816,980 and 31,722,587 shares issued and outstanding 318 317 Additional paid-in capital 458,776 441,951 Retained earnings 487,679 484,840 Shares held in trust (1,930 ) (1,930 ) Accumulated other comprehensive income 132,190 85,355 Total shareholders’ equity 1,077,033 1,010,533 Total liabilities and shareholders’ equity $ 2,315,674 2,291,874 See accompanying notes to consolidated financial statements. 3 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Earnings For the Three Months Ended March 31, 2008 and 2007 ($ in thousands, except share data) (unaudited) Three Three Months Ended Months Ended March31, 2008 March31, 2007 Revenue $ 563,920 490,054 Operating expenses: Compensation and benefits 378,873 325,657 Operating, administrative and other 160,866 115,685 Depreciation and amortization 16,446 12,625 Restructuring credits (188 ) (411 ) Operating expenses 555,997 453,556 Operating income 7,923 36,498 Interest expense, net of interest income 1,176 1,838 Gain on sale of available-for-sale securities — 2,426 Equity in (losses) earnings from real estate ventures (2,213 ) 134 Income before provision for income taxes 4,534 37,220 Provision for income taxes 1,143 9,924 Minority interest, net of tax 552 — Net income $ 2,839 27,296 Basic earnings per common share $ 0.09 0.85 Basic weighted average shares outstanding 31,772,825 31,929,818 Diluted earnings per common share $ 0.09 0.81 Diluted weighted average shares outstanding 33,229,444 33,687,389 See accompanying notes to consolidated financial statements. 4 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statement of Shareholders’ Equity For the Three Months Ended March 31, 2008 ($ in thousands, except share data) (unaudited) Accumulated Additional Shares Other Common Stock Paid-In Retained Held in Comprehensive Shares Amount Capital Earnings Trust Income Total Balances at December 31, 2007 31,722,587 $ 317 441,951 484,840 (1,930 ) 85,355 $ 1,010,533 Net income — — — 2,839 — — 2,839 Shares issued under stock compensation programs 94,393 1 931 — — — 932 Tax benefits of vestings and exercises — — 856 — — — 856 Amortization of stock compensation — — 15,038 — — — 15,038 Foreign currency translation adjustments — 46,835 46,835 Balances at March 31, 2008 31,816,980 $ 318 458,776 487,679 (1,930 ) 132,190 $ 1,077,033 See accompanying notes to consolidated financial statements. 5 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2008 and 2007 ($ in thousands) (unaudited) Three Three Months Ended Months Ended March31, 2008 March31, 2007 Cash flows from operating activities: Net income $ 2,839 27,296 Reconciliation of net income to net cash used by operating activities: Depreciation and amortization 16,446 12,625 Equity in losses (earnings) from real estate ventures 2,213 (133 ) Operating distributions from real estate ventures 59 469 Provision for loss on receivables and other assets 9,109 3,180 Minority interest, net of tax 552 — Amortization of deferred compensation 15,955 12,603 Amortization of debt issuance costs 141 149 Change in: Receivables 52,071 49,006 Prepaid expenses and other assets (2,001 ) (8,287 ) Deferred tax assets, net (18,040 ) 1,205 Excess tax benefits from share-based payment arrangements (856 ) (4,506 ) Accounts payable, accrued liabilities and accrued compensation (350,338 ) (276,024 ) Net cash used in operating activities (271,850 ) (182,417 ) Cash flows from investing activities: Net capital additions – property and equipment (18,787 ) (19,342 ) Business acquisitions (40,752 ) (4,696 ) Capital contributions and advances to real estate ventures (10,400 ) (9,972 ) Distributions, repayments of advances and sale of investments 6 7,038 Sale of available-for-sale securities — 2,425 Net cash used in investing activities (69,933 ) (24,547 ) Cash flows from financing activities: Proceeds from borrowings under credit facilities 545,067 358,333 Repayments of borrowings under credit facilities (209,006 ) (142,680 ) Shares repurchased for payment of employee taxes on stock awards (1,650 ) (1,657 ) Shares repurchased under share repurchase program — (21,816 ) Excess tax benefits from share-based payment arrangements 856 4,506 Common stock issued under stock option plan and stock purchase programs 2,584 2,919 Net cash provided by financing activities 337,851 199,605 Net decrease in cash and cash equivalents (3,932 ) (7,359 ) Cash and cash equivalents, January 1 78,580 50,612 Cash and cash equivalents, March 31 $ 74,648 43,253 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 780 1,901 Income taxes, net of refunds 45,836 7,942 Non-cash financing activities: Deferred business acquisition obligations 15,602 6,141 See accompanying notes to consolidated financial statements. 6 Table of Contents JONES LANG LASALLE INCORPORATED Notes to Consolidated Financial Statements (Unaudited) Readers of this quarterly report should refer to the audited financial statements of Jones Lang LaSalle Incorporated (“Jones Lang LaSalle”, which may also be referred to as “the Company” or as “the Firm,” “we,” “us” or “our”) for the year ended December 31, 2007, which are included in Jones Lang LaSalle’s 2007 Annual Report on Form 10-K, filed with the United States Securities and Exchange Commission (“SEC”) and also available on our website (www.joneslanglasalle.com), since we have omitted from this report certain footnote disclosures which would substantially duplicate those contained in such audited financial statements.
